        Case
        Case1:20-cr-00538-PGG
             1:20-cr-00538-PGG Document
                               Document11
                                        9 Filed
                                          Filed10/13/20
                                                10/14/20 Page
                                                         Page11of
                                                                of22

United States v. Donnell Russell                                       October 13, 2020
Hon. Paul G. Gardephe                                                       Page 1 of 2




                                                      October 13, 2020

By ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Donnell Russell, 20 Cr. 538 (PGG)                   October 14, 2020

Honorable Judge Gardephe:

       I write to respectfully request a stay of any deadline for Donnell Russell to seek
relevant grand jury records and to challenge his indictment pursuant to the Fifth and
Sixth Amendments to the United States Constitution and the Jury Selection and
Service Act (“JSSA”), 28 U.S.C. §§ 1867(a) and (f). See United States v. Hightower,
20 Cr. 303 (RMB) (ECF No. 18) (staying deadline on a similar application).

      Mr. Russell was indicted on October 8, 2020 and charged with conspiracy to
threaten physical harm by interstate commerce, in violation of 18 U.S.C. § 875(c) and
18 U.S.C. § 371, and threatening physical harm by interstate commerce, in violation
of 18 U.S.C. § 875(c). It is my understanding that he was indicted by a grand jury
drawn from the Manhattan Division originally empaneled in November 2018.

       Section 1867(a) of Title 28 of the United States Code allows a defendant to
move to dismiss an indictment on the ground that the grand jury responsible for
indicting him failed to reflect a fair cross-section of the community. 28 U.S.C. §§
1867(a); see also Test v. United States, 420 U.S. 28, 30 (1975). Section 1867(f) enables
such motions by allowing a defendant to “inspect, reproduce, and copy… records or
papers [used by the commission or clerk in connection with the jury selection process]
at all reasonable times during the preparation and pendency of … a motion” under
Section 1867(a). 28 U.S.C. §§ 1867(a), (f); see also Test v. United States, 420 U.S. 28,
30 (1975). Inspection of such materials is essential to a defendant’s ability to
determine whether he has a potentially meritorious challenge. Id.

       Pursuant to § 1867(a), a defendant may raise a JSSA challenge “before the voir
dire examination begins, or within seven days after the defendant discovered or could
have discovered, by the exercise of diligence, the grounds therefore, whichever is
         Case
         Case1:20-cr-00538-PGG
              1:20-cr-00538-PGG Document
                                Document11
                                         9 Filed
                                           Filed10/13/20
                                                 10/14/20 Page
                                                          Page22of
                                                                 of22

United States v. Donnell Russell                                        October 13, 2020
Hon. Paul G. Gardephe                                                        Page 2 of 2

earlier.” See 28 U.S.C. § 1867(a). Although the Second Circuit has not considered
“what constitutes the timely filing of a motion pursuant to the JSSA related to the
composition of a grand jury,” one court in this district has determined that the statute
may require an attempt to inspect grand jury records within seven days of the filing
of an indictment. See United States v. Saipov, 17 Cr. 722 (VSB), 2020 WL 915808, at
*2 (S.D.N.Y. Feb. 26, 2020) (citing cases from the Eleventh Circuit Court of Appeals,
the Northern District of Florida, and the Western District of New York).

       Based on the Saipov decision, numerous requests for grand jury records
recently have been made shortly after indictment so that those defendants do not lose
their ability to make a statutory and constitutional fair cross-section challenge to
their indictment. The Jury Administrator has been managing the requests while also
preparing for the resumption of jury trials in this district. In lieu of adding to the list
of records request, I respectfully request that the Court stay any deadline for filing a
JSSA and constitutional challenge to the composition of the grand jury that indicted
Mr. Russell.

       In particular, and with the consent of the government, I seek a stay of any
deadline for Mr. Russell to seek the relevant grand jury records and raise a fair cross-
section challenge until a regular pretrial motion schedule is set, presumably after the
discovery is reviewed.



                                         Respectfully submitted,

                                         /s/ Annalisa Mirón
                                         Annalisa Mirón
                                         Assistant Federal Defender
                                         (646) 745-4899


CC:   AUSA Peter Davis
      AUSA Lara Pomerantz
